Citation Nr: 1536523	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1942 to July 1946 and September 1952 to February 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran has permanent and total service-connected disabilities that effectively result in the loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met. 38 U.S.C.A. §§ 2101(a), 5107(b) (West 2014); 38 C.F.R. § 3.809 (2015).

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. § 2101(a), (b) (West 2014); 38 C.F.R. §§ 3.809, 3.809a(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014). 

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009). 

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011). 



Under the version of 38 C.F.R. § 3.809 which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Code 8017. 38 C.F.R. § 3.809(d) (2014). 

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009). 

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011). 



Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (Sept. 12, 2014).

The Veteran is currently service connected for sciatic nerve right lower extremity radiculopathy, 60 percent disabling; sciatic nerve left lower extremity radiculopathy, 60 percent disabling; compression fracture first lumbar vertebrae with severe lumbar spondylosis, 40 percent disabling; femoral nerve right lower extremity radiculopathy, 30 percent disabling; and femoral nerve left lower extremity radiculopathy, 30 percent disabling.  He has a combined rating of 100 percent, effective from March 31, 2008. 

Accordingly, the Veteran has a permanent and total disability.  He asserts that his disabilities result in the loss, or loss of use, of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

In an undated letter, Dr. Martinez, the Veteran's neighbor, stated that he has observed the Veteran's increased difficulties with balance and gait.  He stated that on two occasions he has observed the Veteran fall and sustain injuries because of his balance and gait problems.



An April 2013 VA contract examination report indicated that the Veteran suffers from severe right and left lower extremity constant pain, paresthesias and/or dysesthesias, and numbness due to his service-connected radiculopathy. The examiner noted that the Veteran required constant use of a wheelchair, braces, canes and a walker as a normal mode of locomotion. 

Here, the Board notes that the "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(c) is more expansive than, say, the special monthly compensation (SMC) loss of use standard of 38 C.F.R. § 3.350(a)(2) (2014).  Compare 38 C.F.R. § 3.809(b) and (c) to 38 C.F.R. § 3.350(a)(2).  The language of 38 C.F.R. § 3.809 is clear that the more expansive loss of motion standard is applicable to the home adaptation criteria as it was explicitly stated in the regulatory language.   

The Board finds the evidence shows the Veteran's service-connected lower extremity disabilities meet the regulatory definition of  "preclude locomotion" to find loss of use of both lower extremities under 38 C.F.R. § 3.809(b)(1).  Accordingly, the Board finds that all statutory and regulatory criteria for a certificate of eligibility for specially adapted housing have been approximated in this Veteran's case.  The full benefits sought on appeal are thus granted for this claim.

Where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.   38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014).  In this case, however, the Veteran has been granted entitlement to specially adaptive housing, which is a greater benefit.   Therefore, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available 

only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  Thus, the claim is dismissed as moot. 


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


